Exhibit 10.1

 

Exhibit A - PROSPECT ACQUISITION CORP.



December 31, 2008

 

Teleos Management, L.L.C.

695 East Main Street

Stamford, CT 06901

 

LLM Capital Partners LLC

265 Franklin Street, 20th Floor

Boston, MA 02110

 

Gentlemen:

 

Reference is made to that certain agreement dated July 30, 2007 (the
“Administrative Services  Agreement”) by and among Prospect Acquisition Corp.
(“Prospect”), LLM Capital Partners LLC (“LLM Capital”) and Teleos Management,
L.L.C. (“Teleos”). Pursuant to the Administrative Services Agreement, among
other things, each of Teleos and LLM Capital agreed to provide Prospect with
certain general and administrative services including utilities and
administrative support, as well as the use of certain limited office space, as
may be required by Prospect from time to time, initially situated, in the case
of Teleos, at 695 East Main Street, Stamford, Connecticut, and in the case of
LLM Capital, at 265 Franklin St., 20th Floor, Boston, MA 02110, effective the
effective date of the registration statement for Prospect’s initial public
offering of its securities and continuing until the earlier of the consummation
by Prospect of a business combination (as described in Prospect’s initial public
offering prospectus) or the distribution of the trust account (as described in
Prospect’s initial public offering prospectus) (the “Services Period”), in
exchange for (i) a payment of $4,500 per month by Prospect to Teleos (the
“Teleos Payment”) and (ii) a payment of $3,000 per month by Prospect to LLM
Capital (the “LLM Payment”), during such period.

 

Effective December 31, 2008, Prospect will no longer require (i) the use of the
office space situated at 695 East Main Street, Stamford, Connecticut or
(ii) certain of the general and administrative services provided by Teleos and
LLM Capital to Prospect pursuant to the Administrative Services Agreement. As a
result, effective January 1, 2009 and continuing for the remainder of the
Services Period, (i) the Teleos Payment shall be reduced by $416.85 per month,
and Prospect shall instead pay Teleos the sum of $4083.15 per month in exchange
for the remaining general and administrative services provided by Teleos to
Prospect pursuant to the Administrative Services Agreement and (ii) the LLM
Payment shall be reduced by $277.90 per month, and Prospect shall instead pay
LLM Capital the sum of $2722.10 per month in exchange for certain limited office
space, as may be required by Prospect from time to time and for the remaining
general and administrative services provided by LLM Capital pursuant to the
Administrative Services Agreement. Except to the extent amended hereby, all of
the definitions, terms, provisions and conditions set forth in the
Administrative Services Agreement are hereby ratified and confirmed and shall
remain in full force and effect. The Administrative Services Agreement and this
amendment (this “Amendment”) thereto shall be read and construed together as a
single agreement and the term “Administrative Services Agreement” shall
henceforth be deemed to be a reference to the Administrative Services Agreement
as amended by this Amendment.

 

Very truly yours,

 

PROSPECT ACQUISITION CORP.

 

--------------------------------------------------------------------------------


 

 

By:

/s/ James J. Cahill

 

 

Name :

James J. Cahill

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

AGREED TO AND ACCEPTED BY:

 

 

 

 

TELEOS MANAGEMENT, L.L.C.

 

 

 

 

By:

/s/ Daniel Gressel

 

 

Name:

Daniel Gressel

 

 

Title:

Managing Member

 

 

 

 

 

 

 

LLM CAPITAL PARTNERS LLC

 

 

 

 

By:

/s/ Peter Schofield

 

 

Name:

Peter Schofield

 

 

Title:

CFO

 

--------------------------------------------------------------------------------